DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History Summary
Claims 1-30 are pending.


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.



Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-10), a system (claims 11-20), and an apparatus (claims 21-30).  Accordingly, claims 1-30 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claims 1 and 12 includes limitations that recite at least one abstract idea.
Claim 1:
A method comprising:
identifying one or more office practitioners billing carrier claims comprising a certain office billing identifier;
identifying one or more procedure practitioners associated with facility claims for procedures performed under a certain procedure billing identifier;
identifying a common practitioner billing carrier claims comprising the certain office billing identifier and associated with facility claims for procedures performed under the certain procedure billing identifier; and
generating an office-procedure pair by matching the certain office billing identifier with the certain procedure billing identifier based on an existence of the common practitioner.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because, matching healthcare groups based on billed claims, is managing personal behavior or relationships or interactions between people.  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because receiving data and presenting results can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.
Claim 11:
 	A system comprising one or more processors configurable to execute instructions stored in non-transitory computer readable storage media, the instructions comprising:
	identifying one or more office practitioners billing carrier claims comprising a certain office billing identifier;
	identifying one or more procedure practitioners associated with facility claims for procedures performed under a certain procedure billing identifier;
	identifying a common practitioner billing carrier claims comprising the certain office billing identifier and associated with facility claims for procedures performed under the certain procedure billing identifier; and
	generating an office-procedure pair by matching the certain office billing identifier with the certain procedure billing identifier based on an existence of the common practitioner.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because, matching healthcare groups based on billed claims, is managing personal behavior or relationships or interactions between people.  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because receiving data and presenting results can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.
	Claim 21:
	Non-transitory computer readable storage media storing instructions for execution by one or more processors, the instructions comprising:
	identifying one or more office practitioners billing carrier claims comprising a certain office billing identifier;
	identifying one or more procedure practitioners associated with facility claims for procedures performed under a certain procedure billing identifier;
	identifying a common practitioner billing carrier claims comprising the certain office billing identifier and associated with facility claims for procedures performed under the certain procedure billing identifier; and
	generating an office-procedure pair by matching the certain office billing identifier with the certain procedure billing identifier based on an existence of the common practitioner.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because, matching healthcare groups based on billed claims, is managing personal behavior or relationships or interactions between people.  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because receiving data and presenting results can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.

Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” MPEP §2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1:
Claim 1 has no additional limitations.
Claim 11:
	A system comprising one or more processors configurable to execute instructions stored in non-transitory computer readable storage media
	Claim 21:
	Non-transitory computer readable storage media storing instructions for execution by one or more processors

	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2, 12, and 22: These claims recite further comprising calculating a proportion of procedures performed under the certain procedure billing identifier that were performed by the one or more office practitioners billing carrier claims comprising the certain office billing identifier, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 3, 13, and 23: These claims recite further comprising calculating a proportion of carrier claims billed under the certain office billing identifier that were performed by the one or more procedure practitioners associated with facility claims for procedures performed under the certain procedure billing identifier., which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 4, 14, and 24: These claims recite wherein the certain procedure billing identifier is a system identifier associated with a healthcare system, and wherein the method further comprises: calculating a system billing affiliation metric for the common practitioner based on: total facility claims associated with the common practitioner performed at any of a plurality of healthcare systems over a time period; and total facility claims associated with the common practitioner performed at the healthcare system over the time period; and calculating a weighted procedure metric for the common practitioner by weighting a number of procedures performed by the common practitioner at the healthcare system, which is an abstract idea of Mathematical concepts — mathematical relationships and methods of organizing human activity, such as personal behaviors.
Claim 5, 15, and 25: These claims recite determining an individual National Provider Identifier (NPD for each of the one or more office practitioners; and determining an individual NPI for each of the one or more procedure practitioners; wherein identifying the common practitioner comprises identifying a unique individual NPI listed on carrier claims billed under the certain office billing identifier and also listed on facility claims for procedures performed under the certain procedure billing identifier., which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Claim 6, 16, and 26: These claims recite wherein identifying the common practitioner comprises determining there is the unique individual NPI listed on one or more carrier claims comprising the certain office billing identifier and also listed on one or more facility claims for procedures performed under the certain procedure billing identifier, which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Claims 7, 17, and 27: These claims recite calculating a capture by the certain office billing identifier of procedures performed under the certain procedure billing identifier based on a sum of squared shares of procedures performed under the certain procedure billing identifier by the one or more office practitioners; or calculating a capture by the certain procedure billing identifier for claims billed under the certain office billing identifier based on a sum of squared shares of carrier claims billed under the certain office billing identifier by the one or more procedure practitioners, which is an abstract idea of Mathematical concepts — mathematical relationships and methods of organizing human activity, such as personal behaviors.
Claims 8, 18, and 28:  These claims recite wherein the certain procedure billing identifier is a facility identifier associated with a healthcare facility, and wherein the method further comprises: calculating a facility billing affiliation metric for the common practitioner based on: total facility claims associated with the common practitioner performed at any of a plurality of healthcare facilities over a time period; and total facility claims associated with the common practitioner performed at the healthcare facility over the time period; and calculating a weighted procedure metric for the common practitioner by weighting a number of procedures performed by the common practitioner at the healthcare facility, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 9, 19, and 29:  These claims recite wherein the certain office billing identifier is a clinic identifier associated with a healthcare clinic, and wherein the method further comprises: calculating a clinic billing affiliation metric for the common practitioner based on: total carrier claims billed by the common practitioner over a time period; and total carrier claims billed by the common practitioner comprising the clinic identifier over the time period; and calculating a weighted office metric for the common practitioner by weighting a number of carrier claims billed by the common practitioner at the healthcare clinic., which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 10, 20, and 30: These claims recite further comprising:  retrieving one or more of the carrier claims or the facility claims from a database; and executing an electronic data security measure with the database, wherein the electronic data security measure comprises one or more of securely communicating with a virtual datacenter associated with the database or de-encrypting encrypted data received from the database., which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining the wellness categories of a person based on tested blood, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); providing a credit offset for the deductible, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10, 12-20, and 22-30, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-4 and 7-9, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 11 and 21, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-30
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
4.	Examiner states that claims 1-30 have been considered allowable over prior art because the closest prior art failed to disclose the following limitations:
	identifying one or more office practitioners billing carrier claims comprising a certain office billing identifier;
	identifying one or more procedure practitioners associated with facility claims for procedures performed under a certain procedure billing identifier;
	identifying a common practitioner billing carrier claims comprising the certain office billing identifier and associated with facility claims for procedures performed under the certain procedure billing identifier; and
	generating an office-procedure pair by matching the certain office billing identifier with the certain procedure billing identifier based on an existence of the common practitioner.

The closest prior art of record are as follows:  
A.	Method and system for medical procedure activity-based costing and margin analysis (US 20070067247 A1) teaches a method and system for performing activity-based costing and procedure margin analysis for medical practices. Medical practice costs are allocated across relevant production activity based on procedure-specific, location-specific, modifier-adjusted Relative Value Units. Procedure production volumes, production costs and Payer fees are integrated and analyzed to determine such values as Procedure volumes, Procedure costs, Procedure Margins, Payer Margins and Percent Payer Margins. The results are presented in meaningful reports, tables and graphs, including representations by Practice, Provider, Procedure, and Payer.
B.	METHODS AND SYSTEMS FOR CALCULATING HEALTH CARE TREATMENT STATISTICS (US 20160132646 A1) teaches   calculating health care treatment statistics are provided. In one embodiment, a system comprises a data-holding subsystem storing raw medical claims data in non-transitory memory, and a logic subsystem configured to partition the raw medical claims data into a plurality of data sets based on one or more of insurance type, episode grouping, member key, date-of-service key, or a combination thereof, wherein the logic subsystem is further configured to calculate statistics based on each of the plurality of data sets and output correlated calculation results for display on a user device, and wherein the statistics include a frequency of patients receiving a health care service and an average cost of the health care service. In this way, a health care consumer may know what to expect for different treatment options for a given medical condition.
C.	Management of health care data (US 20070061393 A1) teaches syndication and management of structured and unstructured data to assist institutional healthcare delivery, healthcare providers' practices, healthcare providers' group practices, collaborative academic research and decision making in healthcare, including through the utilization of medical devices and healthcare pools.
D.	Generating Patient Eligibility Data Indicative of Patient Eligibility for Healthcare Services Using Claim Transaction Data (US 20160321410 A1) teaches determining patient eligibility for one or more types of sponsored healthcare services and providing notifications thereof. Healthcare claim transaction data may be received from a healthcare provider computer on behalf of a healthcare provider. The healthcare claim transaction data may be determined to satisfy one or more eligibility parameters specified by a healthcare service sponsor for determining a patient's eligibility for a healthcare service. An eligibility data record may be generated indicating the patient's eligibility for the healthcare service. A subsequent healthcare claim transaction may trigger generation and transmission of an eligibility notification message to a healthcare provider. The eligibility notification message may indicate eligibility of the patient for the healthcare service. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Method and system for medical procedure activity-based costing and margin analysis (US 20070067247 A1) teaches a method and system for performing activity-based costing and procedure margin analysis for medical practices. Medical practice costs are allocated across relevant production activity based on procedure-specific, location-specific, modifier-adjusted Relative Value Units. Procedure production volumes, production costs and Payer fees are integrated and analyzed to determine such values as Procedure volumes, Procedure costs, Procedure Margins, Payer Margins and Percent Payer Margins. The results are presented in meaningful reports, tables and graphs, including representations by Practice, Provider, Procedure, and Payer.
B.	METHODS AND SYSTEMS FOR CALCULATING HEALTH CARE TREATMENT STATISTICS (US 20160132646 A1) teaches   calculating health care treatment statistics are provided. In one embodiment, a system comprises a data-holding subsystem storing raw medical claims data in non-transitory memory, and a logic subsystem configured to partition the raw medical claims data into a plurality of data sets based on one or more of insurance type, episode grouping, member key, date-of-service key, or a combination thereof, wherein the logic subsystem is further configured to calculate statistics based on each of the plurality of data sets and output correlated calculation results for display on a user device, and wherein the statistics include a frequency of patients receiving a health care service and an average cost of the health care service. In this way, a health care consumer may know what to expect for different treatment options for a given medical condition.
C.	Management of health care data (US 20070061393 A1) teaches syndication and management of structured and unstructured data to assist institutional healthcare delivery, healthcare providers' practices, healthcare providers' group practices, collaborative academic research and decision making in healthcare, including through the utilization of medical devices and healthcare pools.
D.	Generating Patient Eligibility Data Indicative of Patient Eligibility for Healthcare Services Using Claim Transaction Data (US 20160321410 A1) teaches determining patient eligibility for one or more types of sponsored healthcare services and providing notifications thereof. Healthcare claim transaction data may be received from a healthcare provider computer on behalf of a healthcare provider. The healthcare claim transaction data may be determined to satisfy one or more eligibility parameters specified by a healthcare service sponsor for determining a patient's eligibility for a healthcare service. An eligibility data record may be generated indicating the patient's eligibility for the healthcare service. A subsequent healthcare claim transaction may trigger generation and transmission of an eligibility notification message to a healthcare provider. The eligibility notification message may indicate eligibility of the patient for the healthcare service.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER A. MISIASZEK whose telephone number is (571)270-1362. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMBER A MISIASZEK/          Primary Examiner, Art Unit 3626